Exhibit 12 FORD MOTOR COMPANY AND SUBSIDIARIES CALCULATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (a) (in millions) 2008 2007 2006 2005 2004 Earnings Income/(Loss) before income taxes and cumulative effects of changes in accounting principles (b) $ (14,404 ) $ (3,746 ) $ (15,074 ) $ 1,054 $ 4,087 Less: Equity in net (income)/loss of affiliates included in income before income taxes (177 ) (412 ) (426 ) (303 ) (240 ) Adjusted income/(loss) (14,581 ) (4,158 ) (15,500 ) 751 3,847 Adjusted fixed charges (c) 10,280 11,538 9,321 9,091 9,136 Earnings/(Losses) $ (4,301 ) $ 7,380 $ (6,179 ) $ 9,842 $ 12,983 Combined Fixed Charges Interest expense (d) $ 9,736 $ 10,978 $ 8,841 $ 8,484 $ 8,528 Interest portion of rental expense (e) 325 348 329 514 565 Total combined fixed charges $ 10,061 $ 11,326 $ 9,170 $ 8,998 $ 9,093 Ratios Ratio of earnings to fixed charges (f) (f) (f) 1.1 1.4 Ratio of earnings to combined fixed charges (f) (f) (f) 1.1 1.4 (a) Discontinued operations are excluded from all amounts.There were no preferred stock dividends in the periods displayed. (b) Income/(Loss) before taxes includes equity income from unconsolidated subsidiaries. (c) Combined fixed charges, as shown above, adjusted to exclude capitalized interest, and to include dividends from unconsolidated subsidiaries as well as amortization of capitalized interest.(Capitalized interest (in millions): 2008 — $53; 2007 — $51; 2006 — $58; 2005 — $67; 2004 — $57) (d) Includes interest, as defined on our income statement, plus capitalized interest. (e) One-third of all rental expense is deemed to be interest. (f) Earnings/(Losses) for 2008, 2007, and 2006 were inadequate to cover combined fixed charges by $14.4 billion, $3.9 billion and $15.4 billion, respectively.
